Case 2:19-cv-13726-VAR-MJH ECF No. 58 filed 07/02/20     PageID.1872    Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHGIAN
                         SOUTHERN DIVISION

MARVIN GERBER, ET AL.,

      Plaintiffs,

v.                                          Case No. 19-13726
                                            Honorable Victoria A. Roberts
HENRY HERSKOVITZ, ET AL.,

     Defendants.
_______________________________/


           ORDER DENYING PLAINTIFFS’ REQUEST TO FILE
             MOTION FOR A PRELIMINARY INJUNCTION

      The Court requested the parties to send in a joint letter on any

disagreements they have, before filing a motion. Such a joint letter was

submitted on June 16, 2020. There, Plaintiffs request permission from the

Court to file a motion for a preliminary injunction against the Protester

Defendants.

      When considering a motion for preliminary injunction, the Court must

balance several factors. Those factors are the likelihood that plaintiff will

prevail on the merits, whether plaintiff is likely to suffer irreparable harm if

the injunction is not granted, and whether the balance of equities and

hardships weighs in plaintiff’s favor.
Case 2:19-cv-13726-VAR-MJH ECF No. 58 filed 07/02/20    PageID.1873   Page 2 of 2




      To demonstrate they are likely to prevail on the merits, Plaintiffs rely

primarily on arguments contained in motion papers. Those motions are now

before the Court for consideration on the merits. The Court is in the

process of doing that now, and is unwilling to allow the filing of additional

motion papers that are likely to raise the same issues.

      Plaintiffs’ request to file a motion for preliminary injunction is DENIED.

      ORDERED.



                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge

Dated: 7/2/2020
